In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00083-CR
     ___________________________

  DAVID MICHAEL BROWN, Appellant

                   V.

         THE STATE OF TEXAS


  On Appeal from the 43rd District Court
         Parker County, Texas
      Trial Court No. CR20-0471


    Before Birdwell, Bassel, Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       David Michael Brown appeals his conviction for felony driving while

intoxicated, as enhanced by a prior felony conviction. Brown pleaded guilty pursuant

to a plea agreement, and the trial court sentenced him in accordance with the

agreement to fifteen years’ confinement. As part of his agreement, Brown waived his

right to appeal. The trial court’s certification thus stated (1) that this is a plea-bargain

case and Brown has no right to appeal, and (2) that Brown has waived his right to

appeal.1 See Tex. R. App. P. 25.2(a)(2), (d).

       We notified Brown of the certification issue and informed him that unless he

or another party filed a response by June 28, 2021, showing grounds for continuing

the appeal, we would dismiss it. See Tex. R. App. P. 44.3.

       In his response, Brown argues that he received ineffective assistance of

counsel. However, this argument does not provide a valid basis for continuing the

appeal. See Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Williams v. State,

No. 02-19-00415-CR, 2019 WL 7407717, at *1 n.1 (Tex. App.—Fort Worth Dec. 31,

2019, no pet.) (mem. op., not designated for publication). Indeed, this case does not

fit any of the recognized bases for appeal of a bargained-for sentence: the record

does not reflect that Brown’s sentence exceeded the State’s recommendation, that he

is appealing a matter raised by a written motion that was ruled on before trial, or that

       1
        Based on our independent review of the record, we have determined that the
certification contains no defects. See Jones v. State, 488 S.W.3d 801, 805 (Tex. Crim.
App. 2016).

                                             2
the trial court granted Brown permission to appeal. See Tex. Code Crim. Proc. Ann.

art. 44.02; Tex. R. App. P. 25.2(a)(2).

       Therefore, consistent with the trial court’s certification, we dismiss the appeal.

See Tex. R. App. P. 43.2(f).

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 29, 2021




                                           3